UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7051


RICKY DEAN NORMAN,

                     Petitioner - Appellant,

              v.

STATE OF NORTH CAROLINA,

                     Respondent - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Martin K. Reidinger, Chief District Judge. (5:20-cv-00021-MR)


Submitted: December 17, 2020                                Decided: December 22, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ricky Dean Norman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ricky Dean Norman seeks to appeal the district court’s order dismissing as untimely

his 28 U.S.C. § 2254 petition. See Gonzalez v. Thaler, 565 U.S. 134, 148 & n.9 (2012)

(explaining that § 2254 petitions are subject to one-year statute of limitations, running from

latest of four commencement dates enumerated in 28 U.S.C. § 2244(d)(1)). The order is

not appealable unless a circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here,

the district court denies relief on procedural grounds, the prisoner must demonstrate both

that the dispositive procedural ruling is debatable and that the petition states a debatable

claim of the denial of a constitutional right. Gonzalez, 565 U.S. at 140-41 (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       On appeal, we confine our review to the issues raised in the informal brief. See 4th

Cir. R. 34(b). Because Norman’s informal brief does not challenge the dispositive

timeliness determination by the district court, he has forfeited appellate review. See

Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we deny a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                DISMISSED

                                              2